Case 5:20-cv-00645-SB-AFM Document 16 Filed 12/23/20 Page 1 of 1 Page ID #:126



  1

  2
                                                            JS-6
  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10

 11    DIONTE HOUFF,                        Case No. 5:20-cv-00645 SB (AFM)
 12
                          Petitioner,
               v.                           JUDGMENT
 13

 14    FELIPE MARTINEZ, Warden,
 15
                          Respondent.
 16

 17         This matter came before the Court on the Petition of DIONTE HOUFF, for a
 18   writ of habeas corpus. Having reviewed the Petition and supporting papers, and
 19   having accepted the findings and recommendation of the United States Magistrate
 20   Judge,
 21         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
 22   is dismissed with prejudice.
 23

 24

 25   DATED: December 23, 2020
                                          ____________________________________
 26                                            STANLEY BLUMENFELD, JR.
                                            UNITED STATES DISTRICT JUDGE
 27

 28
